Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processor”, “a relay driver”, “a power driver”, “a first clamper” and “a second clamper” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in p.0028, the fist clamp device is a first diode.  As noticed in p.0029, the second clamp device is a second diode.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “a relay driver…a power driver…an analog to digital converter…a processor…a first clamper…and a second clamper” are considered new matter because there is no support in the specification for such limitations.  The specification discloses “a relay driving circuit…a power driving circuit…an analog to digital conversion circuit…a controller…a first clamp device…and a second clamp device”  in paragraph 0014 and 0026, but it fails to disclose “a relay driver…a power driver…an analog to digital converter…a processor…a first clamper…and a second clamper”.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “relay driver”, “power driver”, and “processor” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shirokawa (US 2009/0001074) in view of Tomono (JP 11057034).
Regarding claim 1, Shirokawa teaches a microwave oven circuit (as show in Fig. 1; p.0001; p.0061), comprising an electric control board (right side of connectors N1 and N2 of Fig.1; control panel circuit board) and a high frequency heating circuit (left side of connectors N1 and N2 of Fig. 1; inverter circuit board), wherein the electric control board comprises a relay driver (relay not shown, p.0069, and/or selector switch 28) configured to transmit an electric power signal to the high frequency heating circuit (p.0067-0070); a power driver (PWM; as shown in Fig. 1; p.0078) configured to send a power signal to the high frequency heating circuit (p.0078); a first filter circuit (combination of 23-26 and 29) connected to a signal feedback end of the high frequency heating circuit (as shown in Fig. 1) and configured to perform filtering processing on a magnetron current signal fed back by the high frequency heating circuit (p.0066); an analog to digital converter (37) connected to the first filter circuit and configured for performing analog to digital conversion processing on the signal output by the first filter circuit (p.0066); and a processor (27; a microcomputer has a processor) connected to the analog to digital converter, the relay driver and the power driver (as shown in Fig. 1), wherein the processor is configured for controlling the electric power signal transmitted by the relay driver and controlling the power signal transmitted by the power driver according to the signal output by the analog to digital converter (p.0066-0067); wherein the first filter circuit comprises a first resistor (23), wherein a first end of the first resistor serves as an input end of the first filter circuit (as shown in Fig. 1); a second resistor (25) connected between a second end of the first resistor and a ground (as 
Shirokawa fails to disclose, in the embodiment shown in Fig. 1, a clamper connected with the second resistor in parallel; and an electrolytic capacitor connected with the second resistor in parallel.
Shirokawa teaches, in the embodiment shown in Fig. 6, a clamper (40) connected with the second resistor (33).
Tomono teaches an RC filter (7) comprising an electrolytic capacitor (16) connected with a resistor (17) in parallel (as shown in Fig. 7; p.0010; p.0013; p.0021).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the first filter circuit Shirokawa with Tomono, by providing an electrolytic capacitor in parallel with the second resistor, for the advantages achieving a smoothing effect (p.0021).
Regarding claim 2, Shirokawa and Tomono combined teach the microwave oven circuit as set forth above, wherein the high frequency heating circuit comprises a magnetron (Shirokawa; 8) configured for generating microwaves (Shirokawa; p.0064); an inverter circuit (Shirokawa; combination of 2, 11, 14, 5, 6 and 7) connected to the magnetron (Shirokawa; as shown in Fig. 1) and configured to receive the electric power 
Regarding claim 3, Shirokawa and Tomono combined teach the microwave oven circuit as set forth above, wherein the inverter circuit comprises a rectifier circuit (Shirokawa; 2) connected to an AC power supply (Shirokawa; 1) and configured to rectify AC input by the AC power supply (Shirokawa; p.0061); a second filter circuit (Shirokawa; 11) connected to the rectifier circuit and configured to perform filtering processing on a signal output by the rectifier circuit (Shirokawa; p.0062; as shown in Fig. 1); a resonant circuit (Shirokawa; combination of 4 and 6) comprising a resonant capacitor (Shirokawa; 4) and a high frequency step-up transformer (Shirokawa; 6), wherein the resonant capacitor is connected to two ends of the second filter circuit in parallel after being connected with an IGBT (Shirokawa; 3) in series (Shirokawa; as shown in Fig. 1), and a primary coil (Shirokawa; 13) of the high frequency step-up transformer is connected with the resonant capacitor in parallel (Shirokawa; as shown in Fig. 1); and a voltage doubling circuit (Shirokawa; 7) connected to a secondary coil (Shirokawa; 36) of the high frequency step-up transformer and configured to generate a voltage for driving the magnetron (Shirokawa; p.0063-0064).

Regarding claim 5, Shirokawa and Tomono combined teach the microwave oven circuit as set forth above, wherein the second filter circuit comprises an LC filter circuit (Shirokawa; as shown in Fig. 1; p.0062).
Regarding claim 7, Shirokawa and Tomono combined teach the microwave oven circuit as set forth above, wherein the first clamper (Shirokawa; 29) is a first diode (Shirokawa; as shown in Fig. 1 and 6).
Shirokawa and Tomono combined fail to disclose a cathode of the first diode is connected to the second end of the first resistor, and an anode of the first diode is grounded.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to connect the first diode as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 8, Shirokawa and Tomono combined teach the microwave oven circuit as set forth above, wherein the second clamper (Shirokawa; 40) is a second diode (Shirokawa; as shown in Fig. 6).
Shirokawa and Tomono combined fail to disclose an anode of the second diode is connected to the second end of the first resistor, and a cathode of the second diode is connected to the DC power supply.
In re Japikse, 86 USPQ 70.
Regarding claim 9, Shirokawa and Tomono combined teach the microwave oven circuit as set forth above, wherein the current limiting device (Shirokawa; 24) comprises a resistive element (Shirokawa; as shown in Fig. 1 and 6).
Response to Arguments
Applicant's arguments filed 10/17/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “The relied-upon apparatus in Shirakawa simply cannot be understood as the above claimed features as recited in claim 1. Shirakawa only discloses: a second resistor 25 connected between a second end of the first resistor 23 and the microcomputer, not ground as recited in claim 1; a first clamper 40 connected with resistor 33 in parallel, not the second resistor grounded as recited in claim 1; a second clamper connected between a DC power supply and another resistor 24, not the second end of the first resistor (Examiner refers 23 as the first resistor) as recited in claim 1; a current limiting device 24, the second end of the current limiting device connects with the microcomputer, not the analog to digital converter as recited in claim 1. Shirakawa does not contemplate above features as recited in claim 1. Thus, Shirakawa cannot be understood as disclosing the features identified above as recited in claim 1, and claim 1 is allowable… he other cited reference, Tomono, does not appear to cure the aforementioned deficiencies of Shirakawa. Thus, the proposed combination of Shirakawa and Tomono does not teach .
Regarding claims 2-9, Applicant relies on the same arguments, therefore, the same response applies.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/18/2021


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761